DETAILED ACTION
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-15, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, the claim recites that “the structural component of the packaging comprises additives functionalizing the structural component for being used as an active layer…”  Functionalizing is defined in the specification as modifying the structural component in order to make it suitable for being used as a component of the electric power source. The specification further states a few examples of materials that have a functionalizing effect.  However, it is unclear what would and would not make the object functionalized.  On its face the specification seems to state that the material functions because it’s functionalized (i.e. it is merely operable), while not giving specifics as to how that functionality is imparted.  One of ordinary skill in the art would not understand how this functionalizing could occur as some additional component or step other than from what is already claimed.
	Regarding claim 10, the recitations that the structural component is selected based on specific properties such as chemical, or magnetic properties.  It is unclear how one of ordinary skill in the art 
	Regarding claim 11, claim recites “the manufacturing of the packaging including the at least one electric power source share at least one additional process step.”  It is unclear what the “manufacturing of the packaging” is sharing a process step with.  Further more the recitation “process step for constituting the remaining parts of the electric power source of the electric power source” lacks antecedent basis for “the remaining parts” and in the parent claim it is not made clear that the electric power source is not already fully constructed.
	Regarding claims 12-15, claim 12 (from which the other claims depend) recites “a step of functionalizing the structural component of the packaging for being used as a component of the at least one electric power source.” Functionalizing is defined in the specification as modifying the structural component in order to make it suitable for being used as a component of the electric power source. The specification further states a few examples of materials that have a functionalizing effect.  However, it is unclear what would and would not make the object functionalized.  On its face the specification seems to state that the material functions because it’s functionalized (i.e. it is merely operable), while not giving specifics as to how that functionality is imparted.  One of ordinary skill in the art would not understand how this functionalizing could occur as some additional component or step other than from what is already claimed.
	Regarding claim 17, “the lid,” “the tab,” and “the body of a can” all lack antecedent basis.
	Regarding claims 19 and 20, claim 19 recites “a step of functionalizing the structural component of the packaging for being used as a component of the at least one electric power source.” Functionalizing is defined in the specification as modifying the structural component in order to make it suitable for being used as a component of the electric power source. The specification further states a few examples of materials that have a functionalizing effect.  However, it is unclear what would and 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffiths et al. (US 2006/0139928).
	Regarding claims 1-3, Griffiths teaches a bottle 10 (packaging) that may be glass or metal (74, 124) comprising a battery 14 (electric power source) and a metal foil 15 wrapped around the cap (both forming a structural component) and forming a circuit that is opened when the cap is removed (par. 60-65, fig. 1, 3).
	 

    PNG
    media_image1.png
    892
    363
    media_image1.png
    Greyscale


Regarding claim 9, Griffiths teaches a manufactured bottle 10 having a battery 14 (electric power source) and a metal foil 15 wrapped around the cap (both forming a structural component) and forming a circuit that is opened when the cap is removed (par. 60-65, fig. 1, 3).
Regarding claim 16, Griffiths teaches that the bottle may comprise a LED (communication means) (par. 17).
Regarding claim 17, Griffiths teaches that the metal foil 15 is a part of the lid (par. 60-65, fig. 1, 3).
Regarding claim 18, Griffith teaches that the metal foil 15 may be part of a plastic bottle (par. 74).
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al. (US 2016/0079795).
Regarding claim 1, Patterson et al. teaches a modular charging device for a battery comprising a metal housing, wherein the battery (energy storage device) may comprise electrical ports 302 and a metal armature 104 that are a structural component of the housing (par. 33-35, 41, fig. 1-3).
Regarding claim 6, Patterson teaches that the metal armature 104 (structural component) may harvest kinetic energy from movement (resonant component) and charge the battery by doing so (par. 32-35, fig. 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths as applied above, further in view of Luski et al. (US 2018/0366781).
Regarding claim 8, Griffiths does not teach that the battery contains an electrolyte.  However, Luski teaches that it is conventional for a battery to contain a liquid electrolyte (par. 70).  Therefore, it would have been obvious to one of ordinary skill in the art to use a battery that contained a liquid electrolyte in the invention of Griffiths because Luski teaches that such a configuration is conventional.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/               Primary Examiner, Art Unit 1729